Title: To James Madison from the Republicans of Frankfort, District of Maine, 4 July 1812 (Abstract)
From: Frankfort, District of Maine Republicans
To: Madison, James


4 July 1812. “Thinking, as we do, that the importance of the crisis demands that the friends of our country should not keep themselves concealed we beg leave to tender your honors our sincere thanks for the determination you have taken to obtain from the belligerents by manly resistance what we have lost by a seeming submission. We thought that after the explicit recital of the usurpations of the belligerents, by the executive of the United States, and the able investigation of them by the committee of foreign relations, there could not be found men in this country so lost to honor as to be willing longer to submit. But in this we have been disappointed: For we find that the British partizans in this state have taken a stand almost unparralleled. Not content with having encouraged those aggressions which have driven the country to war, they are now persuading the people not to defend it; but oblige their government to make a treaty with a nation which by her practice exhibits to the world that she is our worst enemy. Under such circumstances we resolve,
“1st That we view the conduct of Gov. Strong in his neglect to order out the detached militia of this commonwealth, when requested by the President of the United States, as leading to evil consequences, such as would, in our opinion, disqualify him for the chief magistracy of a free people.
“2d Resolved that the address of the majority of the house of representatives of this state, to the people, is an insult to every patriotic citizen of the state, that it is only another proof of their being under British influence, and ought to be filed with Caleb Strong’s address to general Gage.
“3d. Resolved that we will protect and defend our own government against all its enemies, whether external or internal, with our property; and, that as we view our lives without that freedom for which our forefathers fought, as worth nothing, we are willing to hazzard them for its defence.”
